Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the applicant's communication filed on 02/25/2022. In virtue of this communication, claims 1-13, 15, 29 are allowed.
Claims 1, 15, and 29 have been amended without adding new subject matter.
Claim 14 , 16-28  are canceled.

Terminal Disclaimer
The terminal disclaimer filed on 02/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  the full Statutory term of the US patent 10,318829 and US patent 10,318830 have been reviewed and are accepted.  The terminal disclaimer has been recorded.


 Response to Arguments
Applicant's arguments filed on 02/25/2022 with respect to claims1-13, 15, 29 have been considered.
With regard to Double patenting rejection, the rejection is withdrawn in view of the terminal declaimers filled on 02/25/2022. 
With regard to rejection under the 35 USC 103, the rejection is withdrawn in view of amendments filed on 02/25/2022.


Allowable Subject Matter

Claims 1-13, 15, and 29 are allowable.

      Reasons for Allowance
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 
Outuka et al. (US 2012/0296522), discloses A driving support system includes a first, a second, and a third imaging units capturing images of front view, right rear view, and left rear view from the vehicle, respectively, a turn signal indicator operation detection unit detecting an operation state of a turn signal indicator of the vehicle, a steering control unit controlling a steering operation of the vehicle, a lane keeping support unit performing driving support for lane keeping, and a lane change support unit performing a lane change by instructing the lane keeping support unit to cancel lane keeping based on the image of the rear view from the vehicle when an operation of the turn signal indicator is detected, and withholding a lane change and wait until there is no obstructing vehicle and then cancelling withholding of the lane change when it is determined that there is no obstructing vehicle. (Abstract)
Yusuke Konishi (WO 2014/061195) discloses provided is a passenger counting system capable of correctly counting the number of people existing within a motor vehicle, including even people sitting in a rear seat. A passenger counting system is provided with: an image capture unit (11) which is provided on the outside of a motor vehicle and which captures the motor vehicle from a lateral direction; an image acquisition unit (31) which controls the image capture unit (11), and which acquires the image in which the interior of the motor vehicle has been captured as an input image; a profile detection unit (32) which, on the basis of an image feature value which has been calculated using a partial image acquired on the basis of the input image, detects profiles of people on the basis of the partial image and outputs a detection result; and a passenger count determination unit (33) which, on the basis of the detection result, determines the number of people existing within the motor vehicle.(Abstract.)
A statement indicating reasons for allowable subject matter follows: The analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record. 
Regarding independent claim 1, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “A number-of-occupants detection system comprising: a processor; and a memory storing executable instructions that, when executed by the processor, causes the processor to perform as: an image acquisition unit that acquires, from an imaging apparatus mounted on a first vehicle, an image of a second vehicle existing around the first vehicle; a count unit that counts the number of occupants of the second vehicle using the image acquired by the image acquisition unit, a target lane determination unit that determines a target lane on which a vehicle to be subjected to number-of-occupants count processing travels, based on position information of the first vehicle, and a guidance information output unit that outputs guidance information for guiding the first vehicle to a lane adjacent to the target lane determined by the target lane determination unit. ”, as recited in the independent claims.  
Dependent Claims are allowed due to their dependency on the above-noted independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

						Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661